Citation Nr: 0527586	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-32 173)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In its March 2004 remand, the Board directed the RO to 
schedule the veteran for a VA examination by an examiner who 
had reviewed all the pertinent medical records in the claims 
file, including the service medical records, the records of 
treatment by the private chiropractor from July 1985 to 
January 2002, and any new treatment then identified by the 
veteran.  It also asked for the RO to direct a VA examiner to 
state "whether the veteran has any back disorder currently, 
and, if so, whether the current back disorder is the same 
disorder as that diagnosed in service or whether it is the 
result of the back disorder diagnosed in service."  Most 
critically, the RO was to instruct the VA examiner to 
"clarify the nature and etiology of the back disorder 
diagnosed in service including a determination as to whether 
this disorder was a congenital or developmental "defect" or 
disease which clearly and unmistakably existed prior to entry 
onto active duty in November 1967." 

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The VA 
examiner, in his March 2005 VA examination report, failed to 
state an opinion as to whether the veteran's back disability 
diagnosed in service was a congenital or developmental 
"defect" or disease which clearly and unmistakably existed 
prior to entry onto active duty.  Additionally, the VA 
examiner had not reviewed the claims file prior to examining 
the veteran and rendering the requested opinions.  Moreover, 
the VA examiner did not state whether any current back 
disorder was the same as that diagnosed in service or whether 
it is the result of the back disorder diagnosed in service.  
Accordingly, the Board finds that the RO did not comply with 
the terms of the Board's April 2004 remand.  Because the RO 
has not fulfilled its obligations, this case must be once 
again remanded to the RO.  Id. 

Accordingly, the appeal is remanded for the following 
actions:

1.  The veteran must be scheduled for a 
VA examination to determine the 
etiology of any back disorder found.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study.  Following a 
review of the service and postservice 
medical records, the examiner The 
examiner must state whether any current 
back disorder is the same disorder as 
that diagnosed in service or whether it 
is the result of the back disorder 
diagnosed in service.  The examiner 
should clarify the nature and etiology 
of the back disorder diagnosed in 
service including a determination as to 
whether this disorder was a congenital 
or developmental "defect" or disease.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

2.  After these actions have been 
accomplished, the RO must readjudicate 
the veteran's claim for entitlement to 
service connection for a back disorder, 
taking into consideration any evidence 
that has been added to the record since 
its last adjudicative action.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with an 
additional Supplemental Statement of 
the Case, and given an appropriate 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




